To set aside a non-suit which was entered because plaintiff, in a suit against a railway company for damages, occasioned by fire from defendant’s right of way, had failed to file or serve a bill of particulars, which had been demanded.
Order to show cause denied October 6, 1896.
Eelator contended that inasmuch as the declaration was ■special, defendant was not entitled to a bill of particulars. Citing
Everett vs. Circuit Judge, 39 M., 437 (332). Kehrig vs. Peters, 41 M., 475; Shadock vs. Plank Road Co., 79 M., 9; Van Vranken vs. Circuit Judge, 85 M., 140 (328).